DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a processor configured to, upon the calibrated inventory item being issued from or returned to the automated calibration monitoring system, compare a calibration measurement ... with the calibration parameter value for the calibrated inventory items wherein the processor selectively authorizes the issue or return of the calibrated inventory item according to a result of the comparison", in combination with the remaining claim elements as set forth in claim 1, and claims 3-12 depending therefrom.
The prior art does not disclose or suggest, "determining a calibration status of the calibrated identified inventory item based on a comparison of a calibration measurement ... with the retrieved calibration parameter value for the calibrated inventory item, wherein the automated calibration monitoring system selectively authorizes the issue or return of the calibrated inventory item from a storage location of the automated calibration monitoring system according to a result of the determination", in combination with the remaining claim elements as set forth in claim 13, and claims 15-20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 12/17/20, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 7-9 of the reply, on further consideration, Examiner agrees that the limitations incorporated into independent claims 1 and 13 from now-canceled dependent claims 2 and 14 are not met by the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flores et al. (2008/0088454) disclose a tracking system for tools which require calibration.  However, this reference does not disclose or render obvious the limitations cite in the foregoing reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852